Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
In claim 18, line 2, after “layer” – having a first dissolution rate – has been inserted.  
In claim 18, line 4, after “indicia” – and has a second dissolution rate – has been inserted.  
In claim 18, last line, after “beverage,”   – wherein the first dissolution rate is from 3 seconds to 15 seconds – has been inserted.  
In claim 21, last line after “form”      -  ,wherein the thinner region dissolves at a rate from 3 seconds to 15 seconds.   -    has been inserted therein.  

Reasons for Allowance
Bogue et al. Applicants’ reference CN103025299A.  
The closest prior art is Bogue et al.  As in Fig. 1,  the edible film formulation 110 is formed after the indicia 30 is applied to the surface of the film layer 20.  This discloses two surfaces with indicia on one surface (page 8, paragraphs 1-3).
 Applicants’ reference discloses two dimensional and 3 dimensional barcodes (0075).  However, there is no disclosure as to the dissolution rates of the first layer and indicia layer, so that the instant claims are patentable over the prior art of record.    
				REMARKS
	Applicants attorney noted on telephone call of  4-22-2022 that the reference to Daily Meds did not show the cited indicia as cited in the last office action.  The Examiner realized that she had sent the wrong reference which should have been DailyMed dated March 1, 2022 which was thought to have a good date before the date of invention, as indicated by the Way Back Machine.  However, a searcher from the STIC library found that the earlier date was not a date of publication, and so could not be used as prior art.  The attorney of record elected to go forward with the amended claims as in the After Final consideration 2.0 amendment, which amendments were found to make the claims allowable.  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN F HEGGESTAD whose telephone number is 571-272-1404.  The examiner can normally be reached on Monday, Tuesday, and Friday from 10:00 to 4:00.  The Examiner can be reached at Helen.Heggestad@USPTO.gov on  Wednesdays, and Thursdays, and from 8-12 AM on those days.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ms. Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/HELEN F HEGGESTAD/           Primary Examiner, Art Unit 1793                                                                                                                                                                                             	HFH 4-22-2022